Order and judgment (one paper), Supreme Court, New York County (Salvador Collazo, J.), entered July 18, 1996, which granted defendant’s motion for the release of an automobile seized in a civil forfeiture proceeding, unanimously reversed, on the law, without costs, and the motion denied.
The resolution of criminal charges does not preclude a civil forfeiture proceeding (Matter of Property Clerk of N. Y. City Police Dept. v Ferris, 77 NY2d 428; Property Clerk of N. Y. City Police Dept. v Conca, 148 AD2d 301, 302). Furthermore, the record establishes, prima facie, defendant’s violation of Vehicle and Traffic Law § 511 (3) (a) (ii), the predicate for seizure and forfeiture under Vehicle and Traffic Law § 511-c.
We find no basis to grant the motion in the interests of justice. Defendant’s further arguments, that civil forfeiture constitutes a form of cruel and unusual punishment and violates the proscription against double jeopardy, are unpreserved and without merit. Concur—Sullivan, J. P., Ellerin, Tom, Andrias and Colabella, JJ.